DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 05/02/2022. Claims 8-13 are pending in the application. 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker (US 4,016,918).
With regards to claim 8:
 	Thacker discloses (refer to Fig. 1 below) a valve stem, comprising:
 	a hollow tube (1) and a compression sleeve (3) mounted to the hollow tube; 
 	wherein the hollow tube (1) and compression sleeve (3) are partially insertable through a container wall opening (21) from an exterior side of the container wall (23) through to an interior side of the container wall, and
 	a mechanism (7) accessible from the exterior side of the container wall to compress the compression sleeve against the interior side of the container wall (Column 3, lines 58-66).


    PNG
    media_image1.png
    322
    532
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 9:
Thacker discloses the valve stem of claim 8, wherein the hollow tube (1) is metal (column 4, lines 48-51) and at least partially threaded on its exterior surface (11); and
the compression sleeve (3) is made from a flexible and compressible material (rubber, column 3, lines 40-45).
With regards to claim 10:
Thacker discloses (column 3, lines 40-45) the valve stem of claim 9, wherein the compression sleeve material is selected from the group consisting of rubber, cork, ethylene propylene diene monomer (EPDM), Nitrile, Buna, Neoprene, Flexible Graphite, Grafoil, Aflas, Kalrez, Viton, Silicone, Metal, Mica, Felt or a plastic polymer such as Polytetrafluoroethylene (PTFE), Peek, Urethane, or Ethylene Propylene (EP), leather, and combinations thereof.

With regards to claim 13:
Thacker discloses (refer to Fig. 1 above) a tire rim and valve stem assembly, comprising: a tire rim (23) including an aperture having an aperture diameter; a valve stem having a hollow tube (1) and a compression sleeve (3) mounted to the hollow tube; wherein the hollow tube and compression sleeve are partially insertable through tire rim aperture (21) from an exterior side of the tire rim (23) through to an interior side of the tire rim, and a valve stem mechanism (7) accessible from the exterior side of the tire rim to compress the compression sleeve against the interior side of the tire rim.
Claim(s) 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strunk et al. (US 4,411,458).
With regards to claim 8:
 	Strunk et al. discloses (refer to Fig. 2 below) a valve stem (stem securing assembly for use with sprinklers (valves), abstract), comprising:
 	a hollow tube (16) and a compression sleeve (24) mounted to the hollow tube; 
 	wherein the hollow tube (16) and compression sleeve (24) are partially insertable through a container wall opening (11) from an exterior side of the container wall (10) through to an interior side of the container wall, and
 	a mechanism (26) accessible from the exterior side of the container wall to compress the compression sleeve against the interior side of the container wall (Column 6, lines 21-27).
With regards to claim 11:
 	Strunk et al. discloses the valve stem of claim 8, wherein the mechanism (26) accessible from the exterior side of the container wall to compress the compression sleeve (24) against the interior side of the container wall (10) comprises:
 	at least one nut (26) mounted to external threads (17) on the hollow tube, whereby when the nut is rotated, the hollow tube is partially withdrawn from the container interior (column 5, lines 60-62).
With regards to claim 12:
 	Strunk et al. discloses the valve stem of claim 8, wherein the compression sleeve (24) is wedge shaped.

    PNG
    media_image2.png
    785
    715
    media_image2.png
    Greyscale

Fig.2
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,539,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 8-9, and 11 of the present invention are met by the claims of the U.S. Patent No. 10,539,247.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,539,247.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,539,247.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,539,247.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753